Citation Nr: 1726046	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-05 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to April 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss.  In September 2012 a hearing was held before a Veterans Law Judge who is no longer with the Board: a transcript of that hearing could not be made.  In March 2013 a Travel Board hearing was held before the undersigned; a transcript of that hearing is associated with the claims file.  In January 2013, June2014, and June 2016 this matter was remanded for further development.


FINDING OF FACT

A hearing loss disability of either ear was not manifested in service, sensorineural hearing loss (SNHL) was not manifested within one year following the Veteran's separation from service; and the preponderance of the evidence is against a finding that his current bilateral hearing loss disability is related to his service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in June 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge conducting a hearing to fulfill two duties to comply with the VA regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  At the March 2013 hearing, the undersigned identified the issue and what was needed to substantiate the claim.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there was compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) are associated with his record, and VA has obtained all service, and postservice (private and VA) treatment records he identified.  In September 2008 the Veteran was afforded an examination in this matter.  The examination was by an audiologist (competent to conduct it) who provided an opinion that reflects familiarity with the record and includes rationale that cites to supporting factual evidence in the record.  The Board finds the report of the examination adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  

The RO has complied substantially with the Board's June 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, development was conducted to corroborate the Veteran's report that hearing aids he presented were issued to him soon after his discharge from service.  VA's duty to assist is therefore met.  

Legal Criteria, Factual Background and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (to include SNHL as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time following separation from service (one year for organic diseases of the nervous system).  38 U.S.C.A. § 1112 ; 38 C.F.R. §§ 3.307, 3.309.  For chronic diseases listed in 38 C.F.R. § 3.309(a), nexus to service may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

For VA compensation purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (i) a layperson is competent to identify the medical condition, (e.g., a broken leg, tinnitus), (ii) the layperson is reporting a contemporaneous medical diagnosis, or (iii) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.

The Veteran's military occupational specialty was quartermaster.  His STRs contain no mention of complaints, diagnosis or treatment pertaining to hearing loss.  On March 1969 service separation examination there was no audiometry; whispered and spoken voice hearing was noted to be 15/15; a summary of defects and diagnoses shows a prescription for eye glasses and notes a color vision defect, but no deficiency in hearing acuity.  

A private audiometry chart dated apparently in February 2008 reflects that the Veteran was found to have a bilateral high frequency hearing loss.

An April 2008 primary care note indicates that the Veteran reported progressive hearing loss over the years, worse on the right.

On May 2008 VA audiology consultation the Veteran reported having difficulty hearing since service.  He reported he had his hearing tested in service, including at discharge in 1969, and was told he had a hearing loss.  He also reported a recent private audiology consult when a hearing loss was found.  He described exposure to noise in service from firing shells off the coast of Vietnam.  His postservice occupation was pipefitter; he denied postservice recreational noise exposure.  He informed that his mother had hearing loss.  He was found to have a mild sensory hearing loss with excellent word recognition in the left ear, and mild sloping to moderate sensory hearing loss with good word recognition in the right.

On September 2008 VA examination the Veteran reported progressive hearing loss since discharge from service with difficulty hearing with background noises.  He reported that he used hearing aids for only three years in the early postservice years, and that he has not used hearing aids since then.  Audiometry revealed that puretone thresholds in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
75
70
65
LEFT
40
45
50
50
50

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 96 percent in the left.  The examiner opined that it was less likely than not that the Veteran's hearing loss was due to military service due to the remoteness of the first documentation of such disability from service (39 years after discharge).

At the March 2013 hearing the Veteran testified that when he first joined the Navy he was a boatswain with duties including loading guns.  He related that he was seen by a private provider for hearing loss soon after service, and received hearing aids in 1973.  His wife testified that he has had trouble hearing ever since they were married in 1970.  

Pursuant to the Board's remand June 2016 request for development to corroborate that the hearing aids the Veteran alleged were issued in the 1970's were indeed then issued, he was seen by a VA consulting audiologist in August 2016.  The Veteran reported he was seen by a private provider in 1970, where he underwent audiometric testing and was issued hearing aids.  He brought in those hearing aids and their serial numbers were noted.  It was noted that the private provider who saw him in 1970 was no longer in practice, and that records of the treatment were not available.  The consulting audiologist then contacted the manufacturer of the hearing aids the Veteran presented by telephone, and in consultation with the Manufacturer's audiologist was advised that the hearing aids the Veteran p[resented were determined (by serial number) to have been purchased in December 1989.  

In November 2016 correspondence the Veteran described experiencing noise trauma as a boatswain during gunnery practice.  

It is not in dispute that the Veteran has a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385 (such was found on official audiometry).  It may also reasonably be conceded that during service the Veteran experienced some exposure to hazardous levels of noise in service.  Consequently, what remains necessary to substantiate his claim of service connection for bilateral hearing loss is competent evidence that his hearing loss is related to his service/noise trauma therein.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As is noted above, the diagnosis of a hearing loss disability is established by specified audiometry, and such disability is not shown to have been manifested in service (and SNHL is not shown to have been manifested in the first postservice year).  Consequently, service connection for a hearing loss disability on the basis that such disability became manifest in service and has persisted since or on a presumptive basis (for SNHL as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  SNHL is a chronic disease listed in 38 C.F.R. § 3.309(a)(as an organic disease of the nervous system), and the Veteran has attempted to support a continuity of symptomatology theory of entitlement (see 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013)).  However, particularly in light of what was discovered in development on remand the Board finds his accounts of continuity not credible.  
Notably, the Veteran's STRs do not corroborate his accounts that he was found to have a hearing loss disability in service.  While he has reported he underwent audiometric testing during service, including at separation, and was told he was found to have a hearing loss, his separation examination report does not reflect that audiometry was conducted (whispered and spoken voice hearing was normal).  Significantly also, while a written summation of defects noted at separation lists correction of visual acuity, there was no mention of diminished hearing capacity at the time.  Furthermore, while the Veteran has reported private evaluation for hearing problems soon after service (reported on different occasions as in either 1970 or 1973), and that he was then found to have a hearing loss and was issued hearing aids, it has since been established (by contact with the manufacturer) that the hearing aids he presented as allegedly issued in 1970 or 1973 were actually purchased in 1989.  [Notably, if those hearing aids were indeed prescribed for him, he has not identified any evaluation or treatment for hearing loss in 1989.]  Also noteworthy is that when he was first received a VA audiological consultation for hearing loss in May 2008, the Veteran did not report any postservice evaluation or treatment for hearing loss prior to a private consultation earlier that year.  Consequently, the Board finds the Veteran's accounts of being evaluated for hearing loss soon after service and having hearing aids prescribed at the time (which he wore for 3 years) not credible.  The Board observes that it appears facially implausible that for 3 years following service the Veteran would have had a hearing loss that required wearing of hearing aids, and then had 35 following years during which no enhancement of hearing was necessary.  While the Veteran's spouse is competent to testify that he reported to her ever since soon following service that he had diminished hearing capacity or that she perceived him to have a hearing loss, she is not competent to establish by her own account that he had a hearing loss disability throughout since service; establishing the presence of a hearing loss disability requires testing (see 38 C.F.R. § 3.385).  The earliest audiometry in the record showing a hearing loss disability was in 2008, some 39 years following the Veteran's discharge from service.  Consequently, service connection for the bilateral hearing loss disability based on a continuity of hearing loss symptomatology is not warranted.  

Service connection for a bilateral hearing loss disability may still be established by competent evidence that the Veteran's hearing loss, first documented many years after service is related to his service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Veteran has presented no such evidence.  Whether or not a current hearing loss disability may, in the absence of evidence of onset in service or of continuity of symptomatology since, be related to remote service service/exposure to noise trauma therein is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson without medical expertise, and does not cite to supporting medical opinion or treatise; his own opinion in the matter is not competent evidence.  

The only competent (medical) and adequate evidence in the record regarding a nexus between the Veteran's current hearing loss disability and his service is in the opinion of the September 2008 VA examiner who stated that it was less likely than not that the Veteran's hearing loss disability was related to his service/ noise trauma therein.  The examiner is a medical professional competent to offer the opinion; expressed familiarity with the Veteran's medical history; and the opinion is supported by adequate rationale that cites to accurate factual data.  The opinion is probative evidence in this matter, and in the absence of competent evidence to the contrary is persuasive.  The preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied. 


ORDER

Service connection for bilateral hearing loss is denied.


			
	GEORGE R. SENYK
                         Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


